      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 1 of 11 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
               NORTERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 FIRST MERCURY                                   )
 INSURANCE COMPANY,                              )
                                                 )
                        Plaintiff,               )
        V.                                       )   Case No.: 1:19-cv-4528
                                                 )
 TRANSCO PRODUCTS, INC., DONALD                  )
 and JEANETTE FIELD.                             )
                                                 )
                        Defendants.              )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, First Mercury Insurance Company (“First Mercury”), by and through its

undersigned counsel, as and for its Complaint for Declaratory Judgment against Defendants,

Transco Products, Inc. (“Transco”) and Donald and Jeanette Field, states as follows:

                                     NATURE OF THE ACTION

       1.      This is an action for declaratory judgment pursuant to Rule 57 of the Federal Rules

of Civil Procedure and 28 U.S.C. § 2201. In this action, First Mercury seeks a determination of its

rights and obligations under an insurance policy issued to Transco in connection with an underlying

lawsuit filed by Donald and Jeanette Field, which asserts certain claims against Transco.

                                 JURISDICTION AND VENUE

       2.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and Rule

57 of the Federal Rules of Civil Procedure.

       3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a), as this

action is between citizens of different states and the amount in controversy exceeds $75,000.

       4.      Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. § 1391(a)

as Defendant Transco resides in the Northern District of Illinois.
      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 2 of 11 PageID #:1




        5.      Plaintiff First Mercury is a corporation organized and existing under the laws of the

State of Delaware, with its principal place of business in Morristown, New Jersey. At all relevant

times, First Mercury was authorized to conduct business in the State of Illinois.

        6.      Defendant Transco Products, Inc. is a corporation organized and existing under the

laws of the State of Illinois, with its principal place of business located at 55 E Jackson Blvd Suite

2100 Chicago, IL.

        7.      Defendants Donald and Jeanette Field are individuals who are citizens of and are

domiciled in the state of Illinois.

        8.      The Underlying Action (as defined herein) is pending in the Circuit Court of

Madison County, Illinois.

        9.      First Mercury issued insurance policies to Transco, as described more fully below.

        10.     The scope of the coverage available to the Transco under those policies is governed

by the terms, conditions, and exclusions of the policies.

                                   THE UNDERLYING ACTION

        11.     On March 22, 2019, Donald and Jeanette Field filed a complaint (the “Complaint”)

in a lawsuit styled Donald Field and Jeanette Field v. A.O. Smith et al., Case No. 19-L-401 (the

“Underlying Action”) in the Circuit Court of Madison County, Illinois. A true and correct copy of

the Complaint in the Underlying Action is attached hereto as Exhibit A.

        12.     The Complaint generally alleges that Donald Field was employed from 1957 to

1996 as an ironworker at various locations throughout the United States including, but not limited

to, locations in the State of Illinois. Exhibit A, p. 3.

        13.     The Complaint alleges that, from 1957 to 1979, Donald Field was exposed to

asbestos containing materials and products at sites/facilities located in Illinois. The Complaint



                                                    2
      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 3 of 11 PageID #:1




further alleges that each of the named defendants in the Underlying Action, including Transco,

directly and/or indirectly manufactured, sold, distributed, marketed, designed, promoted, installed,

removed and/or otherwise used asbestos and asbestos-containing materials and products. Ex. A,

ps. 3-5.

           14.   The Complaint alleges that Transco served as a contractor and/or subcontractor at

one or more sites/facilities at which Donald Field was present and was exposed to asbestos from

materials/products/equipment used and/or distributed by Transco and/or conditions created by such

use. Ex. A, ps. 7-8.

           15.   The Complaint further alleges that, from 1957 to 1979, Donald Field worked with

and around such “materials, products, equipment, conditions and activities” and was thereby

exposed to, inhaled, ingested and otherwise absorbed asbestos and asbestos fibers from such

sources, and further alleges that said exposure was foreseeable and could or should have been

anticipated by the defendants. Ex. A, p. 8.

           16.   The Complaint alleges that the named defendants in the Underlying Action,

including Transco, knew or should have known that “asbestos is toxic, poisonous and has a

deleterious effect on the health of person exposed thereto”, and that “exposure to asbestos posed

an unreasonable risk of harm to [] Donald Field”. The Complaint further alleges that, as a direct

and proximate result of the above-described cumulative exposure to asbestos, Donald Field

contracted and now suffers from asbestos-related diseases including, but not limited to,

Mesothelioma. Ex. A, ps. 8-9.

           17.   The Complaint further alleges that Donald Field first became aware of his alleged

disease on or about January 30, 2019. The Complaint includes counts for negligence and willful

and wanton misconduct asserted against Transco by Donald Field, and counts asserted by Jeanette



                                                 3
      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 4 of 11 PageID #:1




Field for loss of consortium. Each count seeks compensatory damages in excess of $50,000, costs,

pre-judgment interest, post-judgment interest, and such other relief the court deems appropriate.

Ex. A, p. 9.

                                          THE POLICIES

       18.      First Mercury Insurance Company issued policies NY-CGL-0000008297-01

(effective March 31, 2012 to March 31, 2013), NY-CGL-0000008297-02 (effective March 31,

2013 to March 31, 2014), and NY-CGL-0000008297-03 (effective March 31, 2014 to March 31,

2015) (collectively, the “Policies”) to named insured Transco Products, Inc. The Policies each

provided Commercial General Liability insurance with limits of liability of $1,000,000 Each

Occurrence and a $2,000,000 aggregate for products/completed operations. True and correct copies

of the Policies are attached hereto as, respectively, Exhibits B, C, and D. The Policies contain

substantially similar language, which is set forth below per policy NY-CGL-0000008297-01.

       19.      The Commercial General Liability Coverage Form (Form CG 00 01 12 07) of the

Policies provides, in pertinent part, as follows:

       SECTION I - COVERAGES
       COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY
       1. Insuring Agreement

          a. We will pay those sums that the insured becomes legally obligated to pay as
             damages because of "bodily injury" or "property damage" to which this
             insurance applies. We will have the right and duty to defend the insured
             against any "suit" seeking those damages. However, we will have no duty to
             defend the insured against any "suit" seeking damages for "bodily injury" or
             "property damage" to which this insurance does not apply. We may, at our
             discretion, investigate any “occurrence” and settle any claim or “suit” that
             may result. But:

               (1) The amount we will pay for damages is limited as described in Section
                   III – Limits Of Insurance; and


                                                    4
      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 5 of 11 PageID #:1




                (2) Our right and duty to defend ends when we have used up the applicable
                    limit of insurance in the payment of judgments or settlements under
                    Coverages A or B or medical expenses under Coverage C.

          b. This insurance applies to “bodily injury” and “property damage” only if:

                (1) The “bodily injury” or “property damage” is caused by an “occurrence”
                     that takes place in the “coverage territory”;

                (2) The “bodily injury” or “property damage” occurs during the policy
                    period; and

                                             ***

Ex. B, p. 5.

       20.       The Policies include an endorsement entitled Hazardous Materials Exclusion (Form

number FMIC-GL-2077 (04/2011)), which provides, in pertinent part, as follows:

                             HAZARDOUS MATERIALS EXCLUSION

       This endorsement modifies insurance provided under the following:

                 COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 ***

       A. SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND
          PROPERTY DAMAGE LIABILITY, 2. Exclusions, and SECTION I –
          COVERAGES, COVERAGE B PERSONAL AND ADVERTISING
          INJURY LIABILITY, 2. Exclusions, and SECTION 1 – COVERAGES,
          PRODUCTS/COMPLETED OPERATIONS BODILY INJURY AND
          PROPERTY DAMAGE LIABILITY, 2. Exclusions, and SECTION I –
          COVERAGES BODILY INJURY AND PROPERTY DAMAGE
          LIABILITY are amended and the following Exclusion is added:

             This insurance does not apply to:

               Hazardous Materials

               (1) “Bodily injury,” “property damage” or “personal and advertising injury”
                   which would not have occurred in whole or part but for the actual, alleged
                   or threatened discharge, ingestion, inhalation, dispersal, seepage,
                   migration, release or escape of “hazardous materials” at any time.


                                                   5
      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 6 of 11 PageID #:1




                                               ***

               (3) Any obligations to share damages with or indemnify another party whom
                   must pay damages because of injury or damage relating to “hazardous
                   materials.”

               (4) Any supervision, instructions, recommendations, warning or advice given
                   or which should have been given in connection with paragraphs (1), (2),
                   or (3) above.

               This exclusion applies whether or not such “hazardous material(s)” has any
               function in your business, operations, premises, site or location.

       B. SECTION V – DEFINITIONS is amended and the following added:

          “Hazardous materials” means “pollutants,” and materials that are radioactive,
          corrosive, oxidizers, asphyxiates, biohazardous, toxic, pathogen or allergen
          substances and organisms, lead, asbestos, silica and materials containing them.

             ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN
                               UNCHANGED.

                                              ***

Ex. B, p. 51

       21.      The Definitions section of the Policies contains the following relevant definitions:

       SECTION V – DEFINITIONS

                                              ***

       3. “Bodily injury” means bodily injury, sickness or disease sustained by a person,
           including death resulting from any of these at any time.

                                               ***

       13. “Occurrence” means an accident, including continuous or repeated exposure
            to substantially the same general harmful conditions.

                                               ***

       15. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or containment,
           including smoke vapor, soot, fumes, acids, alkalis, chemicals and waste.
           Waste includes materials to be recycled, reconditioned or reclaimed.



                                                  6
      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 7 of 11 PageID #:1




                                               ***

       18. “Suit” means a civil proceeding in which damages because of “bodily injury”,
            “property damage” or “personal and advertising injury” to which this
            insurance applies are alleged. “Suit” includes:

               a. An arbitration proceeding in which such damages are claimed and to
                  which the insured must submit or does submit with our consent; or

               b. Any other alternative dispute resolution proceeding in which such
                  damages are claimed and to which the insured submits with our consent.

         Ex. B, ps. 17-19.

                                        THIS DISPUTE

       22.     Transco has sought a defense and indemnity from First Mercury under the Policies

in connection with the claims asserted against it in the Complaint filed in the Underlying Action.

       23.     First Mercury has determined through its coverage investigation that it owes no

obligation to defend or indemnify Transco in connection with the claims asserted against it in the

Complaint in the Underlying Action.

       24.     First Mercury has advised Transco in writing that it disclaims any obligation under

the Policy to provide a defense to or indemnify it in connection with the claims asserted against it

in the Complaint in the Underlying Action.

       25.     First Mercury now brings this action to obtain a judicial declaration that it owes no

duties under the Policies to defend or indemnify Transco in connection with the claims asserted

against it in the Complaint in the Underlying Action.

                                          COUNT I
                          (Against Defendant Transco Products, Inc.)

       26.     First Mercury incorporates by reference herein paragraphs 1 through 25, as if the

same were fully set forth at length.

       27.     Pursuant to the operation of the Hazardous Materials exclusion, the insurance


                                                 7
      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 8 of 11 PageID #:1




provided under the Policies does not apply to “‘bodily injury’ . . . which would not have occurred

in whole or part but for the actual, alleged or threatened discharge, ingestion, inhalation, dispersal,

seepage, migration, release or escape of ‘hazardous materials’ at any time”. Ex. B, p. 51.

       28.     The Hazardous Materials exclusion defines “Hazardous Materials” to mean

“‘pollutants,’ and materials that are radioactive, corrosive, oxidizers, asphyxiants, biohazardous,

toxic, pathogen or allergen substances and organisms, lead, asbestos, silica and materials

containing them”. (emphasis added). Ex. B, p. 51.

       29.     The Hazardous Materials exclusion further provides that the insurance provided

under the Policies does not apply to “[a]ny obligations to share damages with or indemnify another

party whom must pay damages because of injury or damage relating to ‘hazardous materials’” or

“[a]ny supervision, instructions, recommendations, warning or advice given or which should have

been given in connection with paragraphs (1), (2), or (3) above”. Ex. B, p. 51.

       30.     The Policies further define “bodily injury” to mean “bodily injury, sickness or

disease sustained by a person, including death resulting from any of these ay any time”. Ex. B, p.

17.

       31.     The Complaint alleges that, as a result of Donald Field’s exposure to cumulative

inhalation, ingestion, or absorption of asbestos allegedly used, maintained, produced, or distributed

by, inter alia, Transco, Donald Field contracted and suffers from asbestos-related diseases

including, but not limited to, Mesothelioma. Ex. A, p. 9.

       32.     The Hazardous Materials Exclusion provides that the insurance provided under the

Policies does not apply to “bodily injury” which would not have occurred in whole or part but for

the “ingestion” or “inhalation” of “hazardous materials”, which is defined to specifically include

asbestos. Ex. B, p. 51.



                                                  8
      Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 9 of 11 PageID #:1




           33.   The claims asserted in the Underlying Action seek to impose liability on Transco

for “bodily injury” allegedly sustained by Donald Field as a result of his alleged exposure to

“hazardous materials” and, thus, fall squarely within the scope of the Hazardous Materials

exclusion contained in the Policies.

           34.   Accordingly, because the claims in the Underlying Action seek to impose liability

against Transco for “bodily injury” sustained by Donald Field as a result of his “inhalation” or

“ingestion” of “hazardous materials”, coverage under the Policies for such claims is precluded by

operation of the Hazardous Materials Exclusion and First Mercury’s defense and indemnity

obligations have not been triggered with respect to such claims.

           35.   The Complaint further alleges that Transco Products, Inc. “had feasible means by

which to convey warnings, hazard communications and other necessary health-related information

to those using and/or working with and/or around” asbestos and asbestos-containing materials. Ex.

A, p. 9.

           36.   The Hazardous Materials Exclusion provides that the insurance provided under the

Policies does not apply to any claims seeking to impose liability against Transco based on

“supervision”, “recommendations”, “warnings” or “advice” “which should have been given” in

connection with, inter alia, “bodily injury” caused by “inhalation” of “hazardous materials”. Ex.

B, p. 51.

           37.   Accordingly, to the extent the Complaint seeks to impose liability against Transco

for “bodily injury” sustained by Donald Field resulting from any alleged failure to convey warnings

regarding using and/or working with and/or around asbestos and asbestos-containing materials, the

Hazardous Materials Exclusion precludes coverage and First Mercury’s defense and indemnity

obligations under the Policies have not been triggered with respect to such claims.



                                                 9
     Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 10 of 11 PageID #:1




       WHEREFORE, First Mercury seeks a judgment that it owes no duty under the Policies to

defend or indemnify Transco Products, Inc. in connection with the claims asserted against it in the

Complaint in the Underlying Action.

                                    PRAYER FOR RELIEF

       Plaintiff First Mercury Insurance Company hereby respectfully requests the entry of an

order and judgment in its favor and against Defendants Transco Products, Inc. and Donald and

Jeanette Field, declaring as follows:

       a. This court has jurisdiction over the parties and the subject matter of this
          litigation;

       b. The Policy does not provide coverage to Defendant Transco Products, Inc. for
          the claims asserted against it in the Complaint in the Underlying Action;

       c. First Mercury does not owe a duty under the Policy to defend Defendant
          Transco Products, Inc. or reimburse defense costs incurred by Defendant
          Transco Products, Inc. in connection with the claims asserted against it in the
          Complaint in the Underlying Action;

       d. First Mercury does not owe a duty under the Policy to indemnify Defendant
          Transco Products, Inc. in connection with the claims asserted against it in the
          Complaint in the Underlying Action;

       e. First Mercury is entitled to an award of its costs; and

       f. Such other further relief as this Court deems just and appropriate.


                                        Respectfully Submitted,

                                        FIRST MERCURY INSURANCE COMPANY

Dated: July 3, 2019
                              By:       /s/ James J. Hickey
                                        James J. Hickey
                                        One of the Attorneys for Plaintiff
                                        First Mercury Insurance Company

                                        James J. Hickey,
                                        James.Hickey@kennedyslaw.com


                                                  10
Case: 1:19-cv-04528 Document #: 1 Filed: 07/03/19 Page 11 of 11 PageID #:1




                           Xavier Vergara
                           Xavier.Vergara@kennedyslaw.com
                           KENNEDYS CMK
                           100 North Riverside Plaza, Suite 2100
                           Chicago, IL 60606
                           Phone: (312) 800-5000
                           Fax: (312) 207-2110




                                    11
